Citation Nr: 0423220	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of fracture of left fibula and ankle 
with traumatic arthritis.

2.  Entitlement to a disability rating greater than 30 
percent for left knee meniscectomy with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from May 1976 through May 1979 
and September 1984 through May 1993.  There is also evidence 
that the veteran had active service from August 1969 through 
August 1971, however these dates have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran submitted a notice of disagreement in March 2003 
in response to the RO's March 2003 rating decision denying 
the veteran's claim for total disability based on individual 
unemployability (TDIU).  This claim, however, was 
subsequently granted by an August 2003 rating decision.  
Therefore, the claim for TDIU is not currently on appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's left ankle disability is currently 
manifested by subjective complaints of pain and objective 
findings of pain with extremes of range of motion.

3.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and objective 
findings of mild tenderness and slight limitation of motion 
due to pain.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating disability greater 
than 20 percent for residuals of fracture of left fibula and 
ankle with traumatic arthritis have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5262 
(2003).

2.  The criteria for a disability rating disability greater 
than 30 percent for left knee meniscectomy with traumatic 
arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In an August 2001 letter, the RO explained the requirements 
for establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the November 2002 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in August 2001, prior to the March 
2002 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the August 2001 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letter specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the letter 
asked the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the veteran, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations and service 
medical records.  38 U.S.C.A. § 5103A.  The veteran has not 
identified or authorized the release of any other additional 
evidence that may substantiate his claim.  The RO's actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  Therefore, the Board finds that 
the duty to assist has been met.  Id.

Analysis

The veteran contends that his service-connected left ankle 
and left knee disabilities are more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1 
(2003); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991). 
  
Furthermore, the veteran's left ankle and knee disorders are 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration. 
  
1.	Residuals of fracture of left fibula and ankle with 
traumatic arthritis
 
The veteran's left ankle disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5262 (2003).  Under DC 5262, a 20 
percent contemplates malunion of the ankle with moderate 
impairment and a 30 percent rating contemplates malunion of 
the ankle with marked impairment.  With nonunion of the ankle 
and loose motion requiring a brace, a 40 percent rating is 
applicable.  Id.

Evidence relevant to the current level of severity of the 
veteran's left ankle disability includes the report of a VA 
orthopedic examination conducted in May 2003.  At that time 
the veteran was using a rolling walker and wearing a double 
upright brace on his left ankle which had been prescribed to 
him by a VA orthopedic clinic.  On physical examination, the 
examiner noted pain with extremes of range of motion.  
Dorsiflexion was to neutral and plantar flexion was to 30.  
Subtalar motion was normal.  The ankle was stable and there 
was mild varus positioning of the hindfoot.  The examiner 
also addressed the DeLuca provisions and noted that while it 
was conceivable that the pain from his ankle could further 
limit the veteran's function it was not feasible to attempt 
to express any of it in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.  A May 2003 X-ray revealed a mild 
osteophyte formation most prominent on the anterior distal 
tibia.  A May 2003 VA general examination revealed tenderness 
in the left foot and no swelling on the plantar aspect of the 
left foot, but the veteran reported that it felt "numb" on 
palpation.

Also of record are VA outpatient treatment notes dated from 
May 2001 through May 2003.  These records reflect ongoing 
complaints of, and treatment for, left ankle pain.  
Specifically, an April 2003 note revealed minimal swelling, 
slight varus, no plantar calluses and 5 degree dorsiflexion 
of the left ankle.

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 20 percent for the veteran's 
service-connected left ankle disorder.  The objective 
evidence reflects that the residuals of a left ankle injury 
consist of pain only at the extremes of range of motion and a 
mild osteophyte formation.  The ankle is stable and there is 
no evidence of malunion.  Such findings demonstrate that this 
disability is only moderately disabling.  As the residuals of 
a left ankle injury have not been shown to rise to the level 
of a marked disability, a 30 percent evaluation under 
Diagnostic Code 5262 is not warranted.  

Similarly, given the evidence of record a higher disability 
rating would not be warranted under any other diagnostic 
code.  38 C.F.R. § 4.7 (2003).  The Board must, however, 
consider rating the veteran's disability based on other 
diagnostic codes.  Under Diagnostic Code 5010, traumatic 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, but where 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2003).  

As was stated earlier, the veteran's limitation of motion of 
the left ankle is very slight and therefore noncompensable.  
Thus, a higher rating under DC 5270 would be inappropriate.  
Moreover, a 20 percent disability rating is the maximum 
rating that a veteran can receive for limitation of motion 
pursuant to DC 5271.  The Board also finds that no higher 
evaluation can be assigned pursuant to any other potentially 
applicable diagnostic code.  Because there are specific 
diagnostic codes to evaluate the left ankle disorder, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  
Furthermore, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating greater than 20 
percent for residuals of fracture of left fibula and ankle 
with traumatic arthritis.  38 C.F.R. § 4.3.

Left knee meniscectomy with traumatic arthritis

The veteran's left knee disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, DC 5010-
5257 (2003).  The veteran is currently receiving the maximum 
rating under DC 5257, 30 percent, which contemplates severe 
recurrent subluxation or lateral instability. Id.

Evidence relevant to the current level of severity of the 
veteran's left knee disability includes the report of a VA 
orthopedic examination conducted in May 2003.  At that time, 
the veteran complained of pain, swelling, the use of 
medications and a knee brace.  On physical examination, the 
examiner noted that the veteran was tender to palpation at 
the medial and lateral joint line.  The examiner also noted 
some limitation of motion.  The veteran lacked 5 to 10 
degrees extension and flexion was to 120 degrees.  The knee 
was stable to varus and valgus stress and the examiner noted 
that the veteran was nontender around the patella.  
Anterior/Posterior Drawer, Lachman's and McMurray's tests 
were negative.  The examiner also addressed the DeLuca 
provisions and noted that while it was conceivable that the 
pain from his ankle could further limit the veteran's 
function it was not feasible to attempt to express any of it 
in terms of additional limitation of motion as these matters 
cannot be determined with any degree of medical certainty.  A 
May 2003 X-ray revealed a mild osteophyte formation most 
prominent on the anterior distal tibia.  A May 2003 X-ray 
revealed Fairbanks' changes with osteophyte formation in the 
medial, lateral, as well as in the patellofemoral joint.  At 
the time of a May 2003 VA general examination the veteran 
complained of the inability to straighten his knee fully and 
an episode in which he fell due to the instability of his 
knee.  This examiner noted that the veteran ambulated with 
the use of a rolling walker with a folding seat.     

Also of record are VA outpatient treatment notes dated from 
May 2001 through May 2003. These records reflect ongoing 
complaints of, and treatment for, left knee pain.  
Specifically, an April 2003 VA treatment note revealed no 
knee effusion and good capillary refill.  An X-ray of the 
left knee on this date revealed mild/moderate osteoarthritis.   

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 30 percent for the veteran's 
service-connected left knee disorder.  The objective evidence 
reflects that the residuals of a left knee injury consist of 
only slight limitation of motion and a mild osteophyte 
formation.  The knee is stable and there is no evidence of 
subluxation.  Furthermore, 30 percent is already the maximum 
disability rating under DC 5257.  The Board also finds that 
no higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee under DC 5003 in addition 
to the rating for instability under Diagnostic Code 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  However, in order to receive a separate 
rating for arthritis there must be evidence of subluxation 
and/or instability of the knee.  As was stated above, the May 
2003 VA examination revealed a stable knee with no evidence 
of subluxation.  Furthermore, the Board finds that the 
veteran has not demonstrated any additional functional loss 
to warrant an increased evaluation based on 38 C.F.R. §§ 
4.40, 4.45, 4.59.

Thus, given the preponderance of the evidence of record a 
higher disability rating would not be warranted under any 
other diagnostic code.  38 C.F.R. § 4.7 (2003).


ORDER

A disability rating greater than 20 percent for residuals of 
fracture of left fibula and ankle with traumatic arthritis is 
denied.

A disability rating greater than 30 percent for left knee 
meniscectomy with traumatic arthritis is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



